DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities: “the drive shaft and core shaft” should be “the drive shaft and the core shaft”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “the second turbine, second compressor, and second core shaft” should be “the second turbine, the second compressor, and the second core shaft”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0363665 (Sheridan) in view of US 2013/0098042 (Frealle).
Regarding claim 1, Sheridan teaches a gas turbine engine for an aircraft (Fig 2-3, para 41-48) comprising: an engine core comprising a turbine (100, turbine 114), a compressor (104, 105), a fan located upstream of the compressor and comprising a 

    PNG
    media_image1.png
    368
    595
    media_image1.png
    Greyscale

Sheridan fails to teach wherein the engine further comprises a shaft break detector, configured to detect a shaft break in the shaft system; and wherein the shaft break detector is configured to register a shaft break when it detects a twist exceeding a predetermined threshold between two points in the first portion of the shaft system. However, Frealle teaches a shaft break detector (para 14-15, 34-35, 48), configured to detect a shaft break in the shaft system; and wherein the shaft break detector is configured to register a shaft break when it detects a twist exceeding a predetermined threshold between two points in the first portion of the shaft system (phonic wheels torque meter detects shaft breakage; torque meter measures a torsional deformation between two positions on the shaft and a phase shift – which is a measure of twist – between the phonic wheels; Fig 1; the torque meter is located on shaft 12 and detects breakage in power shaft 8; para 48; breakage detected when a difference in speed between two phonic wheels is detected – i.e. above a predetermined threshold; it is 
Regarding claim 6, Sheridan in view of Frealle further teaches the shaft break detector includes a pair of phonic wheels spaced axially along the shaft system, each configured to sense a rotational speed of a respective portion of the shaft system (Frealle para 35; “two phonic wheels positioned one on each side of a torsionally flexible part of the output shaft 11”; para 48; phase shift detected by difference in speeds of the two wheels; US 2016/0010494 is further cited for evidence of how two phonic wheels measure a phase shift by sensing rotational speed at respective points on a shaft, which is the process by which Frealle detects twist – see Fig 4-5, para 24-26, 69-70, 101). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a pair of phonic wheels spaced axially along the shaft system, each configured to sense a rotational speed of a respective portion of the shaft system in order to detect breakage and provide a rapid response time, as taught by Frealle. It has been held that combining or simple substitution of prior art elements according to known methods to yield .

Claim 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0363665 (Sheridan) in view of US 2013/0098042 (Frealle) and US 8869504 (Schwarz).
Regarding claim 2, 9, Sheridan in view of Frealle further teaches the core shaft is supported by one or more non-thrust bearings located rearwards of the first thrust bearing (Sheridan; non-thrust bearing annotated above; it is noted that the non-thrust bearing annotated above is depicted as a non-thrust bearing because it is supported radially, but this is not explicitly taught) and a bearing supporting the drive shaft (bearing 122 supporting the drive shaft), but fails to teach a roller bearing supporting the drive shaft. However, Schwarz teaches the aft bearings may be non-thrust bearings and that bearings supporting a drive shaft may be roller bearings (Fig 1, col 7 ll. 48-67; radial bearing 172 is a non-thrust bearing; col 7 ll. 3-20; bearings 150 and 148 supporting fan drive shaft may be roller bearings). It would have been obvious to one of ordinary skill in the art at the time of filing to make the core shaft supported by one or more non-thrust bearings located rearwards of the first thrust bearing and the bearing supporting the drive shaft a roller bearing, as taught by Schwarz. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0363665 (Sheridan) in view of US 2013/0098042 (Frealle) and US 2018/0291755 (Valva).
Regarding claim 13, Sheridan in view of Frealle further teaches the turbine is a first turbine (Sheridan; 114), the compressor is a first compressor (104/105), and the core shaft is a first core shaft (126); the engine core further comprises a second turbine (116), a second compressor (118), and a second core shaft connecting the second turbine to the second compressor (shaft coupling 116 and 118) but fails to teach the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft; and wherein the second core shaft is axially located by one or more respective thrust bearings. However, it was well known in the art that the second turbine, second compressor, and second core shaft may be arranged to rotate at a higher rotational speed than the first core shaft, and also be axially located by one or more respective thrust bearings, as taught by Valva (para 32, Fig 2; high pressure turbine/compressor/shaft is high speed and may also comprise thrust bearings). It would have been obvious to one of ordinary skill in the art at the time of filing to make the second turbine, second compressor, and second core shaft arranged to rotate at a higher rotational speed than the first core shaft; and wherein the second core shaft is axially located by one or more respective thrust bearings, as taught .

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that “Frealle fails disclose the recited first portion”, Frealle teaches that the torque meter is located on shaft 12, which is forward of a gearbox, and detects breakage in shaft 8. Shaft 12 is analogous to a portion of the shaft system of Sheridan that is also forward of the gearbox 106 proximate the fan and compressor, which is in the “first portion”.
	Regarding Applicant’s argument that “Frealle fails to actually detect twist”, Examiner respectfully disagrees. The phonic wheels torque meter detects shaft breakage. The torque meter measures a torsional deformation between two positions on the shaft and a phase shift – which is a measure of twist – between the phonic wheels. US 2016/0010494 is further cited for evidence of how two phonic wheels measure a phase shift by sensing rotational speed at respective points on a shaft, which is the process by which Frealle detects twist – see Fig 4-5, para 24-26, 69-70, 101.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741